Me. Justicb del Toro
delivered the opinion of the court.
Proceedings were instituted in the- Municipal Court of Barros to prove the possession of eight cuerdas of land. The suitor stated in her petition: “Now conies Simona Gonzalez Pagan, also known as Susana, of age, a widow, engaged- in domestic occupations. :S * A” And further on: “ * * * which property was acquired by purchase from Pedro Dolores Arroyo more.than a year ago. * * A” The civil status- of the purchaser at the time of the acquisition nowhere appears in the petition or in the record of the proceedings. The original of the order authorizing the prosecution of the proceedings, as well as the original of the finaL order approving the same, are not included in the record. They are shown, by copies-certified to by the secretary. The two certificates are alike. Therefore we will copy only the one appearing at the foot of the final order. It reads as follows: “I certify that the foregoing is a true and faithful copy of its original entered in the records of civil judgments of this court and in order that it may form part of the record, I issue this certificate in Barros this 25th day of April, 1917. Pablo Barrios, Secretary of the Municipal Court.”
*471In this form the record was presented in the Registry of Property of Caguas and the registrar refused to record the same for the reasons stated in the following decision:
“Admission to record of the foregoing document is denied because it fails to state the civil status of the petitioner when she purchased the property whose possession she proved while a widow, and because it appears that both the order allowing the prosecution of the proceedings and the order approving the same are copies of their respective originals while the originals, which .should have been delivered to the petitioner, are what should be presented in this registry, as required by article 392 of the Mortgage Law. in lien thereof a cautionary notice has been entered on page 100 of Volume 24 of Barros, property No. 1409, entry A, for a period of one hundred and twenty days, the said notice also assigning the curable defects that the final decision orders the recording of this property without specifying, as required by said article 392, that it is recorded without prejudice to'third persons, and that witnesses Bartolo Vargas and Juan Francisco Fontanez have not proved that they are resident landowners of Barros in the manner required by section 2 of article 391 of the said Mortgage Law.”
From the foregoing decision the present appeal was taken. • ,
1. The first defect exists. It is shown that the suitor was a widow when she filed the petition instituting the posses-sory proceedings, hut it is not shown that she was a widow when she acquired the right which she seeks to record. She may have been married at the time of the acquisition, in which event community and not separate property might he involved. This court has already passed upon that question in the cases of Ramos v. The Registrar, 18 P. R. R. 16, and Delgado v. Registrar of Humacao, ante, p. 450.
2. The second defect is erroneously assigned. Paragraph 2 of article 392 requires that the original record of the proceedings shall he presented in the registry. To comply with that requirement it is not necessary, in our opinion, that the originals of the orders of the court he included in the record, hut that certified copies thereof will suffice when, as in this *472case, the said orders were entered originally in the official books of tke court. A record is sufficient when it is presented in the registry containing, as in the present case, the initiatory petition accompanied by a certificate of. the payment of taxes, a certified copy of the order authorizing the prosecution of the proceedings, the citation of the contiguous owners and return of service, the testimony of the witnesses, the report of the fiscal and a certified copy of the final order of the court.
3. The failure on the part of the court to insert the words “without prejudice to third persons having better rights” in its final order approving the possessory title does not constitute a defect in the opinion of this court. Of course, the better practice is to follow the precise wording of the statute, but although the court fail do do so, the possessory right is always understood to be “without prejudice to third persons having better rights,” as this is a limitation imposed by the said law. Article 392, par. 1, Mortgage Law.
4. Nor was the second curable defect committed. The witnesses testified under oath that they were landowners and residents of Barros, the court considered that these facts were sufficiently proved by their testimony and the registrar must be guided by the finding of the court, as was held by the General Directorate of Registries of Spain on March 8, 1892, and by this court in the cases of Ramos and Delgado, supra.
In view of the foregoing, we are of the opinion that the decision appealed from should be affirmed as to the first incurable defect and reversed as to the second and as to the two curable defects.

Affirmed in part.

Chief justice Hernández- and Justices Wolf, Aldrey and Hutchison concurred.